SALCINES, Judge.
A.S. appeals the order of the juvenile division of the circuit court which adjudicated him delinquent for burglary of a conveyance and grand theft. A.S. was also adjudicated delinquent for giving a false name to a police officer in violation of section 901.36(1), Florida Statutes (1999). He does not challenge that adjudication for which he was committed to a term of community control for a period of 364 days. A.S. alleges that the evidence was insufficient to support his adjudication of delinquency on the burglary and grand theft offenses. He also asserts that the trial court erred when it imposed restitution and certain court costs. The State concedes that the evidence was insufficient to support the delinquency adjudications for burglary of a conveyance and grand theft, and that the restitution order cannot stand since A.S. should be discharged for the offenses upon which restitution was based. Based on these concessions, we reverse in part.
A.S. did not raise an objection to the imposition of costs before filing this appeal. Because the argument concerning these costs is without merit, this court need not determine if the issue was preserved. We affirm the imposition of these costs for the adjudication of delinquency for giving a false name to a police officer.
Accordingly, this case is reversed in part and remanded to the juvenile division of the circuit court which is directed to discharge A.S. as to the adjudications for burglary of a conveyance and grand theft. The circuit court shall also vacate the order of restitution.
Affirmed in part, reversed in part, and remanded for further proceedings.
BLUE, A.C.J., and STRINGER, J., Concur.